Citation Nr: 1232533	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for valvular heart disease.

2.  Entitlement to an evaluation in excess of 10 percent for abnormal electrocardiogram consistent with asymptomatic diffuse ischemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to January 1991 as well as had seven years, ten months, and four days of earlier active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an evaluation in excess of 10 percent for abnormal electrocardiogram consistent with asymptomatic diffuse ischemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for his application to reopen his claim of entitlement to service connection for valvular heart disease is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the application to reopen his claim of entitlement to service connection for valvular heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for his application to reopen his claim of entitlement to service connection for valvular heart disease is requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the application to reopen the claim of entitlement to service connection for valvular heart disease is dismissed.


REMAND

The Veteran testified in May 2011 that his service-connected cardiovascular disability has become more severe, particularly as it pertains to his exercise capacity.  The Board notes that the November 2009 VA examination report shows that the examiner assigned the Veteran a workload of 10 metabolic equivalents (METS), but did not indicate exactly how he arrived at number.  The Board also observes that available VA treatment records, which are last dated in 2010, do not provide enough information to properly adjudicate this matter.  Therefore, as the current evidence of record may not reflect the current state of the Veteran's service-connected cardiovascular disability, the Board finds that a remand for a new VA examination to determine the current severity of his service-connected cardiovascular disability is required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (holding that where the veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for his disability at the South Texas Veterans Health Care System.  The last treatment records in the file are dated in January 2010.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's post-January 2010 medical records from the South Texas Veterans Health Care System.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, afford the Veteran an appropriate VA examination to determine the current nature and severity of his diffuse ischemia.  The claims file should be provided to the examiner in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted including a stress test and left ventricle dysfunction testing.  All cardiovascular symptomatology should be identified.  The examiner should also identify which, if any, cardiovascular symptomatology is attributed to his service-connected abnormal electrocardiogram consistent with asymptomatic diffuse ischemia.  The examiner should also address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  If there is left ventricular dysfunction provide the ejection fraction.  The examiner should also provide an opinion on whether the Veteran's heart condition prevents him from obtaining or maintaining gainful employment, without regard to age or nonservice-connected disability.

3.  Following completion of the above, readjudicate the issue on.  Such readjudication should also consider staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If the benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case and opportunity to respond before returning these issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


